Order unanimously reversed on the law, without costs, motion granted and complaint dismissed. Memorandum: Plaintiff as obligee and defendant Paso Contracting Corporation as principal, without the concurrence of defendant Aetna Insurance Company as surety, undertook by contract to alter the terms of the original contract between the parties by reducing from $15,000 to $2,500 the amount to be retained by the obligee from the value of the work actually done under the contract by the principal until the final completion thereof. Such an alteration of the original agreement of the parties so affected the interests of the surety as to discharge the surety obligation. (See St. John’s College v. Aetna Ins. Co., 201 N. Y. 335-341.) (Appeal from order of Monroe Special Term denying motion for summary judgment in action on contract.) Present — Marsh, J. P., Witmer, Moule and Bastow, JJ.